 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDState Bank of /ndia and Local 6, International Fed-eration of Health Professionals, InternationalLongshoremen's Association, AFL-CIO. Case•2-CA-1948714 December 1984DECISION AND. ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNIS_Upon a charge filed by the Union on 8 March19831 the General Counsel of the National LaborRelations Board issued a complaint 18 March.against the Bank, the Respondent, alleging, .that ithas violated Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act.Copies of the charge and the complaint were dulyserved on the parties to this proceeding.The ,complaint alleges that on 2-3 February fol-lowing a Board election in Case 2-RC-19372, theUnion was certified as the exclusive collective-bar-gaining representative of the Bank's employees inthe unit found appropriate.2 The complaint furtheralleges that since 17 March the Bank has refused tobargain with the Union. On 23 March the Bankfiled its answer admitting in part and denying inpart the allegations in the complaint.On 5 April the General Counsel filed a Motionfor Summary Judgment.- On 14 April the Boardissued an order transferring the proceeding to theBoard and a Notice _ to Show Cause why themotion -should not be granted. The Bank filed abrief opposing the General Counsel's Motion forSummary Judgment.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.'•,Ruling on Motion for Summary JudgmentIn its response to the Notice to Show Cause,_theBank contends that the Board should deny theMotion for Summary Judgment and dismiss thecomplaint in its entirety because: (1)-the -Bank is adirect instrumentality of the Government of -Indiaand therefore is not an "employer" as that term isdefined in the National Labor Relations Act or, inthe alternative, is an employer over which theBoard, in its discretion, should not exercise juris-1 All dates are 1983 unless otherwise noted2. Official nonce is taken of the record in the representation proceed-ing,_ Case 2-RC-19372, as the 'term "record" is defined in Secs 102 68and 102 69(g) of the Board's Rules and Regulations, Series 8, 'as amendedSee LTV Electro Systems, 166 NLRB 938 (1967), enfd 388 F 2d 683 (4thCir 1968), Golden Age Beverage Co, 167 NLRB 151 (1967), enfd 415F 2d 26 (5th Cir 1969), Intertype Co v Penellii, 269 F Supp 573 (D CVa 1967), Follett Corp, 164 NLRB 378 (1967),*enfd 397 F 2d 91 (7thCir 1968), Sec 9(d) of the NLRA, as amendeddiction; (2). the Bank's objections to the election inthe underlying representation proceeding are valid;and (3) the Board denied the Respondent due proc-ess in the representation case by failing to hold ahearing on the Bank's objections and by failing toconsider the entire administrative record whichwas before the Regional Director in that case.Should the Board fail to dismiss the complaint, theBank requests that the Board order a hearing on itsobjections or at least make a de novo review of theentire administrative record that was before theRegional Director.The General Counsel asserts that all materialissues have been previously decided. We agreewith the General Counsel..The record, including the record in Case 2-RC-19372, discloses that an election was held on 2 Sep-tember 1982 pursuant to a Stipulated ElectionAgreemeni. The tally of ballots,, shows that of 83eligible voters, 43 cast valid votes for and 34against , the Union; there were no challenged bal-lots. After conducting an investigation of theBank's objections, the Regional DireCtor on 15 Oc-tober '1982, issued his Report recommending thatthe Bank's objections be overruled. The Bank filedexceptions to the Regional Director's Report. On23 February the Board found no merit in theBank's exceptions and certified the Union as the ex-clusive 'bargaining representative of the Bank's em-ployees in the stipulated unit.3'By letter dated 4 March the Union noted its cer-tification by the Board and demanded that theBank bargain with it. By letter dated 17 March theBank's- attorney notified the Union that the BankConsidered the Board's certification of the Union tobe wrong and that it would therefore decline tobargain with the Union. The Bank has refused atall times since 17 March to bargain with the Union.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate. issues that were or could have beenlitigated in a prior representation proceeding.4- All issues raised by the Bank were or could havebeen litigated in the prior representation proceed-ing..The Bank does not offer to adduce at a hear-ing any newly discovered and previously unavail-able evidence, nor does it allege any special cir-cumstances that would require the Board to reex-amine the -decision made in the representation pro-3 Chairman Dotson did not participate in the underlying representationproceeding4 See Pittsburgh Glass Co v NLRB, 313 U S 146, 162 (1941), Rulesand Regulations of the Board, Secs 102 67(f) and 102 69(c)273 NLRB No. 38 STATE BANK OF INDIA265ceeding.5 We therefore find that the Bank has notraised any issue that is properly litigable in thisunfair labor practice proceeding. Accordingly wegrant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTION,The Bank is a financial ,institution organizedunder the laws of India and licensed to do businessin the State of New York, with a place of businessat 460 Park Avenue, New York, New York. Annu-ally, in the course and conduct of its business oper-ations, the Respondent derives gross revenues inexcess of $1 million, and it engages in interstate fi-nancial transactions in excess of $100,000 from itsNew York place of business.We find that the Bank is an employer engaged incommerce within the meaning of Section" 2(6) and(7) of the Act and that the Union is a labor organi-zation within the meaning of Section 2(5) of theAct.II. ALLEGED UNFAIR LABOR PRACTICESA. Following the election held 2 September. 1982the Union was certified 23 February 1983 as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time employeesemployed by the Employer at its 460 ParkAvenue, New York, New York facility includ-ing tellers, clerks, clerk-typists,, messengers,bookkeepers, receptionists, secretaries, and ma-chine operators, but excluding all officers,managerial and professional employees, confi-dential employees, India-based temporary andother temporary employees, maintenance em-ployees, guards and supervisors as defined inthe Act.5 In addition to its claim that the Board incorrectly failed to grant itsexceptions in the underlying representation case, the Bank contends thatthe Board does not have jurisdiction over It because it is a direct instru-mentality of the Government of India and therefore it is not an "employ-er" as that term is defined in the Act The Board rejected this argumentin State Bank of India, 229 NLRB 838 (1977), and that decision is con-trolling here See also State Bank of India, 262 NLRB 1108 (1982)The Respondent further contends that the Board denied it due processin the underlying representation proceeding because the Board did nothave before It statements of witnesses on which the Regional Directorrelied in reaching his decision We find no merit in this contention SeeFrontier Hotel, 265 NLRB 343 (1982)Member Dennis finds It unnecessary to rely on Frontier Hotel in re-jecting the Respondent's due process contention She relies instead on thefailure of the Respondent's evidence, taken as true, to warrant settingaside the electionThe Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 4 March the Union has requested the ,Bankto bargain, and since 17 March the Bank has re-fused. We find that this refusal constitutes an un-lawful refusal to bargain in violation of Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after' 17 March to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Bank has engaged in unfair labor practicesaffecting commerce within, the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order- itto cease and desist, and to bargain on request withthe Union, and, if an understanding is reached, toembody the understanding in a signed agreement,and to provide the Union on request informationnecessary for collective bargaining.To ensure that the employees are accorded. theservices of their selected bargaining agent for theperiod provided by law, we shall construe the -ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. See Mar-Jac Poultry Co.,' 136NLRB 785 (1962); Lamar Hotel, 140 NLRB- 226,229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964),,.cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., -149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, State Bank of India, New York,New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Refusing to bargain with Local 6, Interna-tional Federation of Health Professionals, Interna-tional Longshoremen's Association, AFL-CIO asthe exclusive bargaining representative of the em-ployees in the bargaining unit.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)On request, bargain -with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement,and provide the Union, on request, informationnecessary for collective bargaining:All full-time and regular part-time employeesemployed by the Employer at its 460 ParkAvenue, New York, New York facility includ-ing tellers, clerks, clerk-typists, messengers,bookkeepers, receptionists, secretaries, and ma-chine operators, but excluding all officers,managerial and professional employees, confi-dential employees, India-based temporary andother temporary employees, maintenance em-ployees, guards and supervisors as defined inthe Act.(b)Post at its New York, New York facilitycopies of the attached notice marked `,`Appendix."6Copies, of the notice, on forms proyideod by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify' the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has -taken to comply.6 If this Order Is *enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms andconditions of employment with Local 6, Interna-tional Federation of Health Professionals, Interna-tional Longshoremen's Association, AFL-CIO asthe exclusive representative of the employees in thebargaining unit described. below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the 'rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with ,the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining -unit:All full-time and regular part-time employeesemployed by us at our 460 Park Avenue, NewYork, New York facility including tellers,clerks, clerk-typists, messengers, bookkeepers,receptionists, secretaries, and machine opera-tors, but excluding all officers, managerial and-professional employees, confidential employ-ees, India-based temporary and other tempo-rary employees, maintenance employees,guards and supervisors as defined in the Act.STATE BANK OF INDIA